Digitally signed by
                                                                                Reporter of
                                                                                Decisions
                                                                                Reason: I attest to
                            Illinois Official Reports                           the accuracy and
                                                                                integrity of this
                                                                                document
                                     Appellate Court                            Date: 2019.07.31
                                                                                10:01:46 -05'00'




                      People v. Lambert, 2019 IL App (5th) 180248



Appellate Court        THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                JAMES R. LAMBERT, Defendant-Appellee.



District & No.         Fifth District
                       Docket No. 5-18-0248



Rule 23 order filed    April 19, 2019
Motion to
publish granted        May 2, 2019
Opinion filed          May 2, 2019



Decision Under         Appeal from the Circuit Court of Massac County, No. 16-CF-20; the
Review                 Hon. Joseph M. Leberman, Judge, presiding.



Judgment               Affirmed in part and reversed in part; cause remanded.


Counsel on             Patrick Windhorst, State’s Attorney, of Metropolis (Patrick Delfino,
Appeal                 Patrick D. Daly, and Sharon Shanahan, of State’s Attorneys Appellate
                       Prosecutor’s Office, of counsel), for the People.

                       Mark C. Hunter and Cord Z. Wittig, of Kruger, Henry & Hunter, of
                       Metropolis, for appellee.
     Panel                    PRESIDING JUSTICE OVERSTREET delivered the judgment of the
                              court, with opinion.
                              Justices Welch and Moore concurred in the judgment and opinion.


                                               OPINION

¶1          In November 2014, the defendant, James R. Lambert, was involved in an automobile
       collision on the Brookport Bridge, which spans the Ohio River between Massac County,
       Illinois, and McCracken County, Kentucky. The defendant was initially charged in McCracken
       County with offenses stemming from the incident, but the charges were later dismissed on the
       grounds that the accident had actually occurred in Illinois. After the defendant was
       subsequently charged with similar offenses in Massac County, he filed a motion to suppress
       evidence that had been obtained by the McCracken County Sheriff’s Department. Following a
       hearing, the circuit court entered an order partially granting the defendant’s motion to
       suppress. The State appeals, and for the reasons that follow, we reverse that portion of the
       circuit court’s judgment.

¶2                                                FACTS
¶3          In Illinois v. Kentucky, 500 U.S. 380, 389-90 (1991), after declaring that the boundary
       between the Commonwealth of Kentucky and the State of Illinois was the low-water mark
       along the Ohio River’s northern shore as it existed in 1792, the United States Supreme Court
       remanded the case “to the Special Master for such further proceedings as may be necessary to
       prepare and submit an appropriate decree for adoption by the Court, locating the 1792 line.” In
       December 1994, after such proceedings were held, the special master filed a report with the
       Court advising that the United States Geological Survey had used 7355 geodetic coordinate
       points to identify the 1792 low-water mark as nearly as it could presently be determined and
       had prepared maps identifying a proposed boundary line based on those coordinates. Report of
       Special Master at 6-9, Illinois v. Kentucky, 513 U.S. 177 (1995) (No. 106), https://www.
       supremecourt.gov/specmastrpt/ORG_106_12021994.pdf [https://perma.cc/3DKX-FCDW].
       The report identified the maps as “Joint Exhibit Numbers 3-24” and the coordinate points as
       “Joint Exhibit Numbers 25 and 26.” Id. at 8. The report advised that the exhibits accurately
       reflected the 1792 low-water mark as nearly as it could now be determined and recommended
       that the Court adopt the exhibits as declarative of the boundary line between Kentucky and
       Illinois. Id. at 13-14. The special master’s proposed decree stated that the boundary line
       between Kentucky and Illinois “is fixed as geodetically described in Joint Exhibits 3 through
       26.” Id. at 18. Notably, the decree further stated that Kentucky and Illinois “each have
       concurrent jurisdiction over the Ohio River.” Id. at 19. The decree ordered that copies of the
       decree and copies and prints of Joint Exhibits 3 through 26 be filed with the Secretary of State
       of Illinois, the Secretary of State of Kentucky, and the county clerk’s offices of the Kentucky
       and Illinois counties along the Ohio River, including Massac and McCracken. Id. In January
       1995, the Court adopted the special master’s report and entered the proposed decree. Illinois v.
       Kentucky, 513 U.S. 177 (1995).
¶4          In February 2016, a Massac County grand jury indicted the defendant on two counts of
       aggravated driving under the influence of alcohol (625 ILCS 5/11-501(d)(1)(A), (C) (West

                                                  -2-
       2014)), one count of obstructing justice (720 ILCS 5/31-4(a)(1) (West 2014)), one count of
       unlawful possession of cannabis (720 ILCS 550/4(b) (West 2014)), and one count of unlawful
       possession of drug paraphernalia (720 ILCS 600/3.5(a) (West 2014)). In March 2017, the
       defendant filed his motion to suppress. In December 2017, the cause proceeded to a hearing on
       the motion, where the following evidence was adduced.
¶5          On the afternoon of November 11, 2014, Deputy Jerry Jones and Sergeant David Shepherd
       of the McCracken County Sheriff’s Department were dispatched to the Brookport Bridge to
       respond to a reported head-on collision involving a pickup truck and a car. Officers Nick
       Myrick and Chris Hines of the Brookport, Illinois, police department also responded to the
       reported collision and assisted the Kentucky officers. Jones and Shepherd were the only
       witnesses called at the suppression hearing, but the parties stipulated that Myrick would have
       testified that he and Hines were the first officers to arrive at the scene of the accident.
¶6          It was undisputed that the Brookport Bridge is approximately a mile long and that the
       defendant’s accident occurred on the Illinois side of the bridge along a curve “over dry land in
       Illinois.” It was also noted that the curve where the accident occurred was a “bad location” that
       had been the scene of numerous prior collisions. The record indicates that the defendant is a
       resident of Kentucky and has prior convictions for driving under the influence of alcohol.
¶7          Jones testified that when he arrived at the scene of the accident, he saw the defendant and
       his female passenger, Katrina Warren, standing by the truck that had been involved in the
       crash. Jones then observed the defendant throw something off the bridge. Jones asked Myrick
       and Hines to look under the bridge, and on the dry land below, they discovered a small bag of
       marijuana, a pipe with marijuana residue, and a pack of rolling papers. Jones took possession
       of the items and later booked them into evidence.
¶8          Jones testified that the car that had collided with the truck sustained “quite a bit of damage”
       and that its female occupant had to be removed from the vehicle so that she could be
       transported by ambulance to a local hospital. The record indicates that the ambulance had been
       dispatched from Kentucky. Jones indicated that Warren had sustained minor injuries and was
       also taken to a hospital for medical treatment. After the scene of the accident was “cleared,”
       Jones spoke with Warren at the hospital, and she advised him that the defendant had been
       driving the truck at the time of the collision. Jones testified that Warren also had an observable
       “seat belt burn” that was consistent with a passenger injury.
¶9          Shepherd testified that when he had spoken with the defendant on the bridge, the defendant
       exhibited slurred speech and was unsteady on his feet. There was also an odor of alcoholic
       beverage about the defendant’s person, and his eyes were red and glassy. Apparently, the
       defendant claimed that he had not been driving. Shepherd arrested the defendant for possessing
       the contraband recovered from under the bridge and transported him to the McCracken County
       jail. Before leaving Illinois, Shepherd read the defendant his Miranda rights (Miranda v.
       Arizona, 384 U.S. 436 (1966)) and questioned him about the contraband.
¶ 10        At the McCracken County jail, after Shepherd was advised that Warren had identified the
       defendant as the driver of the truck, Shepherd cited him for driving under the influence of
       alcohol and administered a horizontal gaze nystagmus test. Shepherd testified that the
       defendant had refused to submit to further field sobriety tests and had also refused to submit to
       chemical testing of his blood, breath, or urine.
¶ 11        It was undisputed that all of the law enforcement officers who responded to the collision on
       the Brookport Bridge believed that the accident had occurred within Kentucky’s jurisdiction.

                                                    -3-
       Jones testified that prior to “this case,” there had been “an agreement with Illinois to where
       Kentucky would police every bit of the bridge[,] and Illinois would conduct maintenance on
       every bit of the bridge.” Jones indicated that the agreement as to the policing of the entire
       bridge had been abandoned after the Kentucky charges against the defendant had been
       dismissed. Jones acknowledged that he had “never seen a written agreement” and had only
       been advised of the agreement’s existence. The agreement had nevertheless provided “the
       assumptions” that the officers had previously “operated upon.” Jones testified that the
       Kentucky charges against the defendant had been dismissed on jurisdictional grounds based on
       “the case law” regarding “the low[-]water mark” of the Ohio River. Jones indicated that there
       were now signs on the bridge “delineating where that mark is.”
¶ 12        Shepherd testified that he had worked for the McCracken County Sheriff’s Department for
       21 years and that “up until this case,” the curve in the bridge had historically been considered
       Kentucky’s jurisdiction. Shepherd explained that he had personally “worked numerous
       collisions in that curve,” but the McCracken County Sheriff’s Department did not work them
       anymore.
¶ 13        Following the hearing on the defendant’s motion to suppress, the parties submitted
       memorandums in support of their respective positions regarding the evidence that had been
       obtained by the Kentucky officers. Referencing sections 107-3 and 107-4 of Code of Criminal
       Procedure of 1963 (725 ILCS 5/107-3, 107-4 (West 2014)), the defendant emphasized that the
       present case did not involve a “fresh pursuit” situation and that the Kentucky officers had
       exercised authority that “went well beyond the authority that a private citizen would have in
       making a citizen[’]s arrest.” The defendant argued that “[a]ll of the actions of the Kentucky
       officers were improper, if not illegal.”
¶ 14        In response, the State maintained, among other things, that even assuming that the
       defendant’s extraterritorial arrest had resulted in a violation of his constitutional rights,
       suppression of the evidence obtained by the Kentucky officers was not warranted under the
       “good faith” principles generally recognized in People v. LeFlore, 2015 IL 116799. The State
       asserted that all of the officers who had responded to the defendant’s accident had acted with a
       good-faith belief that the accident had occurred in Kentucky. The State also noted that signs
       designating the Illinois-Kentucky border had since been erected on the Brookport Bridge.
¶ 15        In March 2018, the circuit court entered a written order finding that all of the officers who
       had responded to the defendant’s accident had “believed that the Kentucky officers had
       jurisdiction of any incident that occurred on the Brookport Bridge,” which “was a mistake of
       fact.” The court found that, because of that mistake of fact, the Kentucky officers had taken
       charge of the accident scene. The court determined that the Kentucky officers’ authority to
       make an arrest in Illinois was the limited authority afforded a private citizen pursuant to section
       107-3. See People v. Lahr, 147 Ill. 2d 379 (1992). The court concluded that a private citizen
       could have arrested and questioned him with respect to the contraband he had thrown from the
       bridge but could not have subsequently detained and questioned him at the McCracken County
       jail. The court therefore granted the defendant’s motion to suppress with respect to the
       evidence, “including the officer’s observations,” obtained at the jail and denied the motion
       with respect to the cannabis, the drug paraphernalia, and the questioning and observations that
       had occurred in Illinois. The court did not address the State’s argument that the suppression of
       the evidence was not warranted because the officers had acted in good faith. In April 2018, the
       State filed a certificate of substantial impairment and a timely notice of appeal pursuant to

                                                    -4-
       Illinois Supreme Court Rule 604(a)(1) (eff. July 1, 2017).

¶ 16                                             DISCUSSION
¶ 17       At the outset, we note that the State does not challenge the circuit court’s finding that the
       Kentucky officers exceeded the statutory authority that they had under the circumstances. The
       State also concedes for the sake of its argument on appeal that the defendant’s extraterritorial
       arrest violated the fourth amendment and that the exclusionary rule applies. But see People v.
       Fitzpatrick, 2013 IL 113449, ¶ 20 n.1; United States v. Ryan, 731 F.3d 66, 70-71 (1st Cir.
       2013) (and cases cited therein); State v. Morris, 92 A.3d 920, 928-29 (R.I. 2014); Delker v.
       State, 2008-CT-00114-SCT (¶¶ 12-18) (Miss. 2010). The State’s sole assertion is that by
       rejecting its contention that “the present case falls squarely under the good-faith exception to
       the exclusionary rule,” the circuit court erred in suppressing the evidence that was obtained
       while the defendant was incarcerated in the McCracken County jail. In response, primarily
       relying on our supreme court’s decision in People v. Carrera, 203 Ill. 2d 1 (2002), the
       defendant argues that the circuit court’s judgment should be affirmed because the good-faith
       exception is inapplicable. We agree with the State.
¶ 18       On appeal from a circuit court’s granting of a motion to suppress evidence, the court’s
       findings of fact are given great deference and will only be reversed if they are against the
       manifest weight of the evidence. People v. Bonilla, 2018 IL 122484, ¶ 8. The circuit court’s
       legal ruling on whether the evidence should be suppressed, however, is reviewed de novo. Id.
       “[W]here, as here, there is no factual or credibility dispute, and the question involves only the
       application of the law to the undisputed facts, our standard of review is de novo.” People v.
       Butorac, 2013 IL App (2d) 110953, ¶ 14.
¶ 19       “The fourth amendment of the United States Constitution, applicable to the states through
       the due process clause of the fourteenth amendment, guarantees to all citizens the right to be
       free from unreasonable searches and seizures.” In re Lakisha M., 227 Ill. 2d 259, 264 (2008). A
       “seizure” occurs when an individual’s freedom of movement is restrained by physical force or
       a show of authority (United States v. Mendenhall, 446 U.S. 544, 553 (1980)), and “[f]or
       purposes of the fourth amendment, a seizure is an arrest” (People v. Lopez, 229 Ill. 2d 322, 346
       (2008)).
¶ 20       Article I, section 6, of the Illinois Constitution of 1970 (Ill. Const. 1970, art. I, § 6) contains
       a search-and-seizure clause similar to the fourth amendment’s, which is interpreted “in
       ‘limited lockstep’ with its federal counterpart.” LeFlore, 2015 IL 116799, ¶ 16 (quoting
       People v. Caballes, 221 Ill. 2d 282, 314 (2006)). Under the limited-lockstep doctrine, the
       decisions of the United States Supreme Court will be followed unless doing so would conflict
       with Illinois’s longstanding history and traditions or drastically change Illinois’s constitutional
       law. See Fitzpatrick, 2013 IL 113449, ¶¶ 15-21. We note that Kentucky employs a similar
       doctrine (see Commonwealth v. Cooper, 899 S.W.2d 75, 77-78 (Ky. 1995)) and has
       consistently interpreted its search-and-seizure clause “in congruence with” the fourth
       amendment (Parker v. Commonwealth, 440 S.W.3d 381, 387 (Ky. 2014)).
¶ 21       To deter unlawful police conduct and thereby effectuate the fourth amendment’s guarantee
       against unreasonable searches and seizures, the United States Supreme Court created the
       exclusionary rule. Arizona v. Evans, 514 U.S. 1, 10-11 (1995). Notably, “the abuses that gave
       rise to the exclusionary rule featured intentional conduct that was patently unconstitutional.”
       Herring v. United States, 555 U.S. 135, 143 (2009). Where applicable, the exclusionary rule

                                                      -5-
       precludes the admission of evidence obtained in violation of the fourth amendment. People v.
       Sutherland, 223 Ill. 2d 187, 227 (2006).
¶ 22        “The fruit-of-the-poisonous-tree doctrine is an outgrowth of the exclusionary rule
       providing that ‘the fourth amendment violation is deemed the “poisonous tree,” and any
       evidence obtained by exploiting that violation is subject to suppression as the “fruit” of that
       poisonous tree.’ ” People v. Burns, 2016 IL 118973, ¶ 47 (quoting People v. Henderson, 2013
IL 114040, ¶ 33). However, “ ‘[t]he mere fact of a fourth amendment violation does not mean
       that exclusion necessarily follows’ because there ‘is no constitutional right to have the
       evidence resulting from an illegal search or seizure suppressed at trial.’ ” Id. ¶ 51 (quoting
       LeFlore, 2015 IL 116799, ¶ 22). “Instead, application of the exclusionary rule has been
       restricted to those ‘unusual cases’ where it can achieve its sole objective: to deter future fourth
       amendment violations.” LeFlore, 2015 IL 116799, ¶ 22 (quoting United States v. Leon, 468
U.S. 897, 918 (1984)).
¶ 23        Importantly, because the suppression of evidence will often work to suppress the truth and
       effectively pardon the commission of a criminal offense, application of the exclusionary rule
       requires that the deterrent benefit of suppressing the evidence outweigh the substantial social
       costs. See Davis v. United States, 564 U.S. 229, 237 (2011). Because the exclusionary rule
       focuses on “the ‘flagrancy of the police misconduct’ at issue,” it should not be applied
       reflexively. Id. at 238 (quoting Leon, 468 U.S. at 911). “Exclusion of evidence is a court’s last
       resort, not its first impulse,” and “when there is no illicit conduct to deter, the deterrent
       rationale loses much of its force.” Burns, 2016 IL 118973, ¶¶ 51-52. “Real deterrent value” is a
       “ ‘necessary condition for exclusion’ ” (Davis, 564 U.S. at 237 (quoting Hudson v. Michigan,
       547 U.S. 586, 596 (2006))), and the United States Supreme Court has “repeatedly rejected
       efforts to expand the focus of the exclusionary rule beyond deterrence of culpable police
       conduct” (id. at 246). “Thus, exclusion is invoked only where police conduct is both
       ‘sufficiently deliberate’ that deterrence is effective and ‘sufficiently culpable’ that deterrence
       outweighs the cost of suppression.” LeFlore, 2015 IL 116799, ¶ 24 (quoting Herring, 555 U.S.
       at 144). Accordingly, “even when a fourth amendment violation has occurred, the evidence
       that resulted will not be suppressed when the good-faith exception to the exclusionary rule
       applies.” Id. ¶ 17.
¶ 24        The good-faith exception to the exclusionary rule is a judicially created rule providing that
       evidence obtained in violation of a defendant’s fourth amendment rights will not be suppressed
       when the police acted with an objectively reasonable good-faith belief that their conduct was
       lawful or when their conduct involved only simple, isolated negligence. Bonilla, 2018 IL
122484, ¶ 35; LeFlore, 2015 IL 116799, ¶ 24. When determining whether the good-faith
       exception to the exclusionary rule is applicable, a court must consider whether a reasonably
       well-trained officer would have known that his conduct was illegal in light of all of the
       circumstances. LeFlore, 2015 IL 116799, ¶ 25. A reasonably well-trained officer is expected to
       know what is required under the fourth amendment. See Davis, 564 U.S. at 241.
¶ 25        The good-faith exception to the exclusionary rule recognizes that the purpose of the
       exclusionary rule is not served where the evidence sought to be suppressed was obtained as a
       result of “nonculpable, innocent police conduct.” Id. at 240. The good-faith exception thus
       applies where the police act in reliance on the legal landscape that existed at the time, so long
       as it was objectively reasonable to do so and a reasonable officer would not have suspected that
       his conduct was wrongful under the circumstances. LeFlore, 2015 IL 116799, ¶ 31. Moreover,

                                                    -6-
       the fourth amendment itself will tolerate a seizure arising from an officer’s mistake of fact, so
       long as the mistake was a reasonable one to make. Heien v. North Carolina, 574 U.S. ___, ___,
       135 S. Ct. 530, 536 (2014).
¶ 26       The good-faith exception to the exclusionary rule also recognizes that police officers
       should not be penalized for errors made by other officials upon whom they must rely to execute
       their duties and responsibilities. See Davis, 564 U.S. at 240-41. The United States Supreme
       Court has thus found that the good-faith exception is applicable where an officer reasonably
       relies on a search warrant later deemed invalid, on binding judicial precedent upholding a
       statute later deemed unconstitutional, or on erroneous arrest-warrant information obtained
       from a database maintained by judicial or police employees. Id. at 238-40. Application of the
       good-faith exception is not, however, limited to the specific circumstances addressed in the
       decisions rendered by the United States Supreme Court. LeFlore, 2015 IL 116799, ¶ 29.
¶ 27       In Carrera, 203 Ill. 2d at 11, a majority of our supreme court held that “Illinois law is
       settled that the exclusionary rule is applicable where the police effectuate an extraterritorial
       arrest without appropriate statutory authority.” The defendant cites this holding as supportive
       of the circuit court’s judgment in the present case. As the State observes, however, as the
       supreme court later explained in People v. Holmes, 2017 IL 120407, ¶¶ 19-20, the Carrera
       majority specifically declined to consider whether the good-faith exception to the exclusionary
       ruled applied because Carrera involved a statute enacted in violation of the single-subject
       clause of the Illinois Constitution (Ill. Const. 1970, art. IV, § 8(d)), which implicated the void
       ab initio doctrine. Thus, “the majority resolved the case by applying the void ab initio doctrine
       and declined to address the good-faith exception due to its belief that application of the
       good-faith exception would be counter to the void ab initio doctrine.” Holmes, 2017 IL
120407, ¶ 20. Because the void ab initio doctrine is not implicated in the present case, Carrera
       did not preclude the circuit court’s application of the good-faith exception. We therefore reject
       the defendant’s suggestion that the circuit court was right to ignore the State’s argument that
       the officers who responded to his accident had acted with a good-faith belief that the accident
       had occurred in Kentucky’s jurisdiction.
¶ 28       Turning to the merits of the State’s claim, as previously indicated, although Myrick and
       Hines were the first officers to arrive at the scene of the defendant’s accident, they did not
       assume control of the situation. Instead, they assisted Jones and Shepherd, who did assume
       control. Jones testified that prior to “this case,” there had been an agreement between Illinois
       and Kentucky providing that “Kentucky would police every bit of the bridge[,] and Illinois
       would conduct maintenance on every bit of the bridge.” Shepherd testified that he had worked
       for the McCracken County Sheriff’s Department for 21 years and that “up until this case,” the
       curve in the bridge where the defendant’s accident occurred had historically been considered
       Kentucky’s jurisdiction. Shepherd further indicated that the McCracken County Sheriff’s
       Department had been dispatched to the Illinois side of the bridge to work “numerous collisions
       in that curve” while the agreement was in effect. Jones explained that after the McCracken
       County charges against the defendant had been dismissed, signs had been placed on the bridge
       delineating the boundary between Kentucky and Illinois and the agreement had been
       terminated.
¶ 29       Although it is not clear whether the agreement was formal or informal, it appears that prior
       to this case, the agreement had amicably governed the jurisdiction of the Brookport Bridge for
       at least 21 years without ever being questioned or challenged. Because the agreement

                                                   -7-
       represented the relevant legal landscape that existed at the time, all of the officers who
       responded to the defendant’s accident believed that Kentucky had jurisdiction over any
       incident that occurred on the bridge. Mistaken or not, that belief was objectively reasonable
       because, prior to this case, Kentucky had been exercising such jurisdiction. Furthermore, while
       the agreement was in effect, there were no signs on the bridge marking the territorial boundary
       line between Kentucky and Illinois.
¶ 30        Under the circumstances, all of the officers who responded to the defendant’s accident
       acted with an objectively reasonable good-faith belief that their conduct was lawful, and by
       merely responding to the accident and working it as they had always worked accidents on the
       bridge, none would have suspected otherwise. They also acted as well-trained officers would
       be expected to act; the officers from Kentucky who were dispatched to handle the accident
       responded and took charge, and the Brookport officers who responded to assist had generously
       assisted. The officers did not deliberately violate the defendant’s rights and only later learned
       that he had been subject to an extraterritorial arrest. A reasonably well-trained officer would
       not have believed that his or her conduct was improper under the circumstances.
¶ 31        On appeal, the defendant intimates that because Illinois v. Kentucky was decided nearly 30
       years ago, a reasonably well-trained officer should have known that, because Kentucky’s
       northern border did not extend past the Ohio River’s low-water mark as it was in 1792, the
       curve in the Brookport Bridge was Illinois territory. The defendant relatedly argues that the
       present case demonstrates recurring negligence on the part of the police. We disagree. Not only
       do the defendant’s claims suggest that the responding officers had a duty to determine whether
       Illinois v. Kentucky affected the validity of the longstanding agreement regarding the policing
       of the bridge, it presumes that Illinois v. Kentucky worked to immediately dissolve the
       agreement.
¶ 32        Although it is axiomatic that a reasonably well-trained officer would be expected to know
       the boundaries of the areas that he or she is ordered to police, the officer does not establish
       those boundaries and does not have the authority to do so. Police officers are “entitled to rely
       on traditional sources for the factual information on which they decide and act” (Scheuer v.
       Rhodes, 416 U.S. 232, 246 (1974)), which would necessarily include boundary markers and
       signs. Police officers are further entitled to rely on information received from their dispatchers
       (United States v. Mounts, 248 F.3d 712, 715 (7th Cir. 2001)) and instructions received from
       their supervisors, “particularly where those instructions [are] not inconsistent with their
       personal knowledge and experience” (Washington Square Post No. 1212 American Legion v.
       Maduro, 907 F.2d 1288, 1293 (2d Cir. 1990)). Police officers are not expected to be “legal
       technicians” (In re Marsh, 40 Ill. 2d 53, 56 (1968)), however, and a reasonably well-trained
       officer is not responsible for anticipating or resolving legal matters that are beyond his or her
       purview (see United States v. Workman, 863 F.3d 1313, 1320-21 (10th Cir. 2017); United
       States v. Diaz, 841 F.2d 1, 6 (1st Cir. 1988)).
¶ 33        Here, it was not the responding officers’ responsibility to determine whether Illinois v.
       Kentucky might have changed the legal landscape that had been governed by agreement, nor
       was it their responsibility to locate and mark the Illinois-Kentucky boundary line on the
       Brookport Bridge. See 605 ILCS 5/2-202, 4-201.12 (West 2014); 625 ILCS 5/11-301, 11-303
       (West 2014); Ky. Rev. Stat. Ann. §§ 189.010(3), 189.231, 189.337 (West 2014). Moreover,
       pursuant to the Supreme Court’s decree, the maps and coordinates that might have assisted an
       officer’s attempt to locate the boundary line were presented to the governmental authorities

                                                   -8-
       who were specifically named in the decree. It was seemingly incumbent on those authorities to
       anticipate any jurisdictional issues that might have arisen in the immediate wake of the Court’s
       decision and to resolve, as they apparently did here, those that might later arise. As the State
       suggests, however, not only did the Court’s decision not work to immediately dissolve the
       longstanding agreement regarding the policing of the Brookport Bridge, given that the Court’s
       decree gave Kentucky and Illinois concurrent jurisdiction over the Ohio River, the decree
       might have been viewed as facially validating the agreement. But see Bedell v.
       Commonwealth, 870 S.W.2d 779, 781 (Ky. 1993) (“Commission of a statutory offense in
       Kentucky gives rise to the authority of the courts of this state to preside over the prosecution of
       the case.”). We also note that even assuming that the Kentucky officers who responded to the
       defendant’s accident had reason to question their informed belief that they had jurisdiction
       over the entire bridge, when they were dispatched to the bridge to handle the defendant’s
       accident, they had no choice but to comply. “A police officer does not have the prerogative of
       actively disobeying an order from a superior while seeking a determination as to the validity of
       that order.” Martin v. Matthys, 149 Ill. App. 3d 800, 808 (1986). “Such a practice would thwart
       the authority and respect which is the foundation of the effective and efficient operation of a
       police force.” Id.; see also Johnson v. Retirement Board of the Policemen’s Annuity & Benefit
       Fund, 114 Ill. 2d 518, 522 (1986) (noting that “unlike an ordinary citizen, the policeman has no
       option as to whether to respond” (emphasis in original)).
¶ 34       Ultimately, despite the fact that the Court’s decree in Illinois v. Kentucky was entered in
       1995, it is not surprising that the agreement was not dissolved and that the signs delineating the
       boundary between Illinois and Kentucky were not posted until after the defendant was
       successful in having the McCracken County charges against him dismissed in the present case.
       While it may take years or even decades to emerge, such a challenge will certainly give notice
       of the need for such changes. See, e.g., Benham v. State, 637 N.E.2d 133, 137 (Ind. 1994)
       (holding that although Indiana and Kentucky each have concurrent jurisdiction over the Ohio
       River as confirmed in Kentucky v. Indiana, 474 U.S. 1 (1985), Indiana’s jurisdiction over
       criminal offenses is limited to its “actual territorial boundaries”); City of Cincinnati v. Dryden,
       698 N.E.2d 538, 540 (Mun. Ct. Hamilton County 1998) (holding that although Ohio and
       Kentucky each have concurrent jurisdiction over the Ohio River pursuant to Ohio v. Kentucky,
       410 U.S. 641 (1973), Ohio’s jurisdiction over criminal offenses occurring on the bridges
       spanning the river is limited to “those activities [that] occur north of the boundary line declared
       by the Supreme Court”). To the extent that those changes could have or should have occurred
       prior to this case, however, is not something assignable to officers who responded to the
       defendant’s accident.
¶ 35       Lastly, because there are now signs on the Brookport Bridge marking the boundary line
       between Illinois and Kentucky and because the McCracken County Sheriff’s Department no
       longer polices the Illinois side of the bridge, it is unlikely that an extraterritorial arrest like the
       defendant’s will reoccur. As previously noted, “[r]eal deterrent value” is a “ ‘necessary
       condition for exclusion’ ” (Davis, 564 U.S. at 237 (quoting Hudson, 547 U.S. at 596)), and the
       “sole objective” of the exclusionary rule is “to deter future fourth amendment violations”
       (LeFlore, 2015 IL 116799, ¶ 22). Here, excluding the evidence in question would not serve
       that objective and would only punish the cooperative police work of the officers who acted
       with an objectively good-faith belief that the defendant’s accident had occurred in Kentucky’s
       jurisdiction. The exclusionary rule “simply cannot be applied to a situation where it offers little


                                                      -9-
       or no deterrent benefit and where there is not the least bit of culpability that can be charged to
       the officer’s conduct.” Id. ¶ 51.
¶ 36       As noted, when partially granting the defendant’s motion to suppress, the circuit court
       found that all of the officers who had responded to the scene of the accident had mistakenly
       believed that Kentucky had jurisdiction over any incident that occurred on the Brookport
       Bridge. The court did not consider, however, whether the responding officers had acted with an
       objectively reasonable good-faith belief that their conduct was lawful, whether the officers’
       mistake of fact was reasonable, whether a reasonably well-trained officer would have known
       that his conduct was illegal in light of all of the circumstances, or whether excluding the
       evidence at issue had any deterrent value. Because the exclusion of evidence is a court’s “last
       resort” (Burns, 2016 IL 118973, ¶ 51), we conclude that the court should not have ignored the
       State’s good-faith argument and should have denied the defendant’s motion to suppress in its
       entirety. We accordingly reverse the portion of the court’s judgment that granted the motion
       with respect to the evidence obtained at the McCracken County jail. The court’s judgment is
       otherwise affirmed, and the cause is remanded for further proceedings not inconsistent with
       this decision.

¶ 37      Affirmed in part and reversed in part; cause remanded.




                                                   - 10 -